DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 19 recites the limitation “axis A-A” and “generally commensurate”.  The “axis A-A” limitation is indefinite because it requires reading a limitation into the claim from the specification.  The limitation “generally commensurate” is indefinite because it does not have clearly defined metes and bounds.
Claims 1 and 16, recites the limitation "the at least one rotation stop" in line 5.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napholz, U.S. Patent 7,841,999 in view Lee, U.S. Patent Application Publication 2019/0151133.
Napholz clearly teaches a hinge comprising a hinge assembly comprising a locking device (fig. 3) which rotates a retaining member (Napholz, elements 134a, b), for engagement with at least one rotation stop (140a), which forms an abutment portion (Napholz 150, 155) extending from a first portion (1220 and a second portion (120) extending from the abutment portion, the first portion, abutment portion and second portion extending coaxial relative to one another along an axis.  The abutment portion defines an abutment profile (see 150, 155), protruding outwardly at least a length beyond the first portion and the second portion, and a non-abutment profile (154) located outside the abutment profile in at least another segment of the peripherally of the abutment portion and a defines a width commensurate with a width of the first and second portions. 
Napholz does not teach the locking device having at least one lever or the retaining member engaging and disengaging with at least one rotation stop.
Lee teaches a device having at least one lever (16).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Hapholz with a lever as taught by Lee because that would eliminate the need for specialized tools (see Field of Invention, see paragraph [0004]), [Claim 1].
Regarding Claim 2, see struts 112 and 114.
Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 3, see first plate 104 which is where the lever would located if replacing original structures with those of Lee.
Regarding Claim 4, see cover 102.
**Examiner’s Note: Examiner notes that the above claim contains the claim language “adapted to extend...least one lever“, and claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  See MPEP 2111.04 [R-3].
Regarding Claim 5, see first and second pivot pins 105 extending through strut openings formed the first and second struts respectively.
Regarding Claims 6-7, see elements 106 in figs. 2A-7 which show the Head, cylinder portion and bearing with the strut openings.
Regarding Claims 14-15, see Lee elements 14 and 16 which teach an engagement feature and note that he lever profile generally corresponds to a shape of a first section.

Allowable Subject Matter
Claims 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 allowed pending adequate treatment of 112 rejections above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        




/M.J.S/Examiner, Art Unit 3677